The defendant was convicted and sentenced for violation of the prohibition law *Page 25 
at Richland County, on May 24, 1922, and by six exceptions alleges error.
The first question complains that the warrant was illegal on its face, having failed to state the sources of information and the grounds of belief. Section 836, Criminal Code 1912: Affidavits may be on information and belief: whenever in this chapter it is provided that process shall issue upon an affidavit based on information and belief, the affidavit shall contain a statement setting forth the sources of information, the facts and grounds of belief. Provided that it shall not be necessary to set forth the sources of information, the facts and grounds of belief in the affidavit upon which a warrant of arrest shall issue, but it shall be only necessary in cases of search warrant.
The exceptions raising this question should be sustained as the warrant is fatally defective, and, further, the officers had no right to search a dwelling house in the nighttime. Section 830, Criminal Code 1912, says, "provided that no dwelling house shall be searched in the nighttime."
The warrant was served by a constable who swore out the warrant and expressly violated Sections 44 and 45 of the Criminal Code of 1912.
All laws ought to be enforced, but in enforcing the same the officers charged with the enforcement ought to be careful not to violate the laws of the land, and be themselves guilty of an infraction of the law while attempting to enforce the law.
The prohibition law should be enforced the same as any other law, but the officers charged with the enforcement have no rights higher than the enforcement of other laws. The same rules of enforcement must govern them.
We are aware that in the enforcement of the prohibition law they meet with many obstacles and difficulties, yet they should be governed by the same rules of enforcement. It is a fact that will not be seriously questioned that in Richland County, under the dispensary law, one dispensary probably *Page 26 
sold more liquor in one month than all of the blind tigers in Richland County sold in twelve months. The law can be enforced and illegal sales of liquors suppressed under the same rules or regulations, and the same laws as employed in the suppression of all other violations of law, and it will not do to allow officers, in their zeal to enforce law, to violate, however innocently, the wise statutes that protect the citizens.
There was no evidence in this case to convict the appellant, except as to that which was illegally obtained, and under the cases of Blacksburg v. Beam, 104 S.C. 147; 88 S.E., 441; L.R.A., 1916E, 714. State v. Zaglin, 114 S.C. 265;103 S.E., 510. State v. Wagstaff, 115 S.C. 198;105 S.E., 283, I think the exceptions should be sustained and judgment reversed.
MESSRS. MEMMINGER and WILSON, Circuit Judges, concur.